DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. Applicant argues (1) Baumann does not reference whether the seat is removable and thus the transponder would be separated from the reader. Further, Baumann makes no reference to a housing for the transponder nor how the transponder is connected to the seat; and (2) Atriazu thus fails to disclose a transponder module housing as recited in amended claim 1, or even a transponder.
With regards to (1), the previous action admits that Baumann is silent regarding the seat being removable which is why Atriazu was used to teach that limitation.  Further, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).  Applicant makes no attempt to address this rejection.  In addition, as noted in the previous action, Atriazu discloses separate transmission modules in the rail/floor portion (MTD paragraphs 6-7) and seat portion (MTD paragraphs 6-7) and that the seats are removable from the system (MTD paragraph 7) which reduces costs and trip hazards of not requiring a physical connection such as a cable and plug connector (MTD paragraph 8).  Again, this was cited in the previous rejection and Applicant makes no attempt to address this rejection.  
Applicant’s arguments with respect to (2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (DE 10 2007 029 650 A1; Machine Translation of Description ‘MTD’) in view of Arriazu et al. (DE 10 308 078 A1; Machine Translation of Description ‘MTD’), Deroubaix et al. (EP 1 808 339 A1; Machine Translation of Description ‘MTD’) and Lazarowicz (FR 2 893 289 A1; Machine Translation of Description ‘MTD’).
With respect to claim 1, Baumann et al. discloses an occupancy detection system (MTD paragraph 14) for use in a vehicle, the occupancy detection system comprising: a main controller (8) comprising a microcontroller; a transponder module (6) coupled to a buckle sensor (4) by a buckle sensor wire (fig. 1), the transponder module (6) being disposed in a seat (3) of the vehicle; a reader module (7) coupled to the main controller (8) by a main controller wire (fig. 1), wherein the transponder module (6) communicates wirelessly (MTD paragraphs 1, 7-8 and 13) with the reader module (7).  (Fig. 1, MTD paragraphs 1-14.)  Baumann et al. is silent regarding the reader module being disposed in the seat frame and the seat is removable from a seat frame of the vehicle.  Baumann et al. as prior art teaches of having a first transmitting package in the vehicle seat and a second transmitting package in the vehicle rail integrated to the body.  (MTD paragraph 4.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transmitter module and connected reader module in the seat frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Arriazu et al. teaches of the seat is removable from a seat frame of the vehicle (MTD paragraphs 2-3, 7-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Arriazu et al. into the invention of Baumann et al. in order to install and remove vehicle seats as desired without the safety risk resulting from a failure or false triggering of restraint means increasing. (MTD paragraph 9.)  Furthermore, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).  Deroubaix et al. teaches of a transponder module housing (70) wherein the transponder module (5) is disposed inside an opening of the transponder module housing (70) (fig. 9, MTD paragraph 43).  (Figs. 1-10, MTD paragraphs 27-65.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Deroubaix et al. into the invention of Baumann et al., as modified, in order to protect the transponder.  Lazarowicz teaches of a transponder module (4) coupled between a leg (11) of the seat (12) and a floor portion (2), wherein the transponder module (4) is fixably connected to the leg (11) so that the transponder module (4) disposed therein remain with the seat upon removal (lines 16-17, 22-23, 69-72, 155-159) from the floor portion (2).  (Figs. 1-13, lines 103-204.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Lazarowicz et al. into the invention of Baumann et al., as modified, in order to protect the transponder.  From the teachings of Deroubaix et al.; Baumann et al., as modified, discloses the transponder module housing (70 from Deroubaix et al.) disposed therein remain with the seat upon removal (taught from Lazarowicz lines 16-17, 22-23, 69-72, 155-159) from the floor portion.  The question is what would result from the combined teachings of the references. See In re Keller, 642 F.2d 413, 425 (CCPA 1981). Here, that result would be the transponder housing taught by Deroubaix et al. would be removable when the seat is removed.
Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al., Arriazu et al., Deroubaix et al. and Lazarowicz, as applied to claim 1 above, and further in view of Yanagida et al. (US 2019/0103651).
With respect to claims 2-3 and 9, Baumann et al., as modified, discloses the transponder module (6) communicates wirelessly with the reader module (7) and in response to the seat being inserted into the seat frame (fig. 1 showing the seat in an installed position), the reader module (7) and transponder module (6) are in close proximity to one another but is silent regarding using Near Field Communication.  Yanagida et al. teaches the microcontroller is a Near Field Communication (NFC) microcontroller (paragraph 38) and a transponder module (20) communicates wirelessly with the reader module (10) using Near Field Communication (paragraph 38) and the close proximity enables Near field Communication.  (Figs. 1-20, paragraphs 37-95.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Yanagida et al. into the invention of Baumann et al., as modified, in order to effectively transmit information wirelessly.  (Paragraph 38.)  Furthermore, regarding the recitation in claim 1 “in response to the seat being inserted into the seat frame the reader module (7) and transponder module (6) are in close proximity to one another, wherein the close proximity enables Near field Communication” see MPEP 2114 - A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim; in the instant case the structure in Baumann et al., as modified, is capable of performing the recited limitation.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al., Arriazu et al., Deroubaix et al. and Lazarowicz, as applied to claim 1 above, and further in view of Baerenweiler et al. (DE 10 2004 001 480 A1; Machine Translation of Description ‘MTD’) and Sheriff et al. (US 2007/0096891).
With respect to claims 4-5 and 7, Baumann et al., as modified, does not specifically disclose a multiplexer or reader chip and seat tag.  Baerenweiler et al. teaches of using a multiplexer. (MTD paragraph 33.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Baerenweiler et al. into the invention of Baumann et al., as modified in order to appropriately manage data from multiple sources.  (MTD Paragraph 33.)  Sheriff et al. teaches of a reader chip, wherein the reader module is controlled by the reader chip (paragraphs 11-13); a seat tag disposed on a seat of the vehicle (paragraphs 43-44), the seat tag comprising a microchip, wherein the transponder module is controlled by the microchip (paragraphs 43-44); and the transponder module is positioned close to the seat tag (paragraphs 43-44).    (Figs. 1-6, paragraphs 11-16, 21-47.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sheriff et al. into the invention of Baumann et al., as modified, in order to reliably store and remotely retrieve data using devices.  (Paragraph 11.)
With respect to claim 6, Baumann et al., as modified, discloses as prior art the use of a first antenna (MTD paragraph 3) coupled to the transponder module (MTD paragraph 3); and a second antenna (MTD paragraph 3) coupled to the reader module (MTD paragraph 3), wherein the first antenna (MTD paragraph 3) and the second antenna (MTD paragraph 3) communicate wirelessly.  (Fig. 1, MTD paragraphs 1-14.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614